DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 16 - 18 are objected to because of the following informalities: 
it is suggested R1,2 in Claims 1 and 16 – 18 be replaced with “R1 and R2”;
it is suggested Claim 1 be amended to recite, for example, “an amine group of formula NR8R9 or an ether group of formula OR9”
Claim 1 does not end in a period;
“it” should be replaced with “the shaped polyurethane foam article” in Claim 11;
it is suggested Claim 16 be amended to recite “Y represents NR8R9”; and
it is suggested the chemical formula for (1b) be deleted in Claims 16 – 18 be deleted, as this structure is already set forth in independent Claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of parentheses in the phrases (NR3 or NR3R4), (NR3 or NR3R4), (N(R5)C(O)N(R6-) or N(R5)C(O)NR6R7), (NR8R9), and (OR9) in Claims 1 and 16 - 18 renders the claims indefinite.  It is unclear if the limitations enclosed in parentheses are required or optional.  For the purposes of examination, these limitations will be interpreted as being required.
The metes and bounds of the claims are not clearly defined by the slash separating the chemical groups NH and NH2 in the phrase NH/NH2 in Claim 1.  For the purposes of examination, NH/NH2 will be interpreted as referring to NH or NH-2.  
Claims 1 set forth R1-9 and/or R3-9 with respect to formula (1a).  However, the compounds of formula (1a) do not comprise any of the groups R5, R6, and R7.  R1-9 and/or R3-9 then appear to encompass groups which are not actually provided for with respect to formula (1a).  For the purposes of examination, R1-9- with respect to formula (1a) will be interpreted to referring to groups R1, R2, R3, R4, R8, and R9.  R3-9- with respect to formula (1a) will be interpreted to referring to groups R3, R4, R8, and R9.  
Claims 1 and 16 -18 set forth at least one of the groups X, Y, or R1-9-  bears a functionality reactive with the polyurethane matrix in one or more instances.  There is a lack of antecedent basis for the polyurethane “matrix” in Claim 1.  Furthermore, it appears the compounds of formulas (1a) and (1b) do not react with the polyurethane matrix but rather react with the components which would form a polyurethane matrix.  The claims set forth the polyurethane itself is formed in the presence of these compounds.  Additionally, in [0029] of the pre-grant publication of the instant application, an isocyanate-reactive functionality is indicated to be the preferred reactive functionality.  Consequently, for the purposes of further examination, the claims will be interpreted as setting forth the reaction of the at least one polyol component and the at least one isocyanate component forms a polyurethane matrix and at least one of X, Y, R1, R2, R3, R4, R8, and R bears a functionality which is reactive with a component which forms the polyurethane matrix.
Regarding Claims 2, 14, and 15, the phrases "such as", “in particular”, and “by preference” renders the claims indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of further examination, limitations following these phrases have been considered to be optional.
There is a lack of antecedent basis for “the flexible polyurethane foam” set forth in Claims 3 - 7.  None of the aforementioned claims nor Claim 1, on which these claims depend, set forth a flexible polyurethane foam prior to this recitation.  For the purposes of examination, Claim 3 will be interpreted as depending on Claim 2, which does set forth a flexible polyurethane foam.
The metes and bounds of Claims 5 and 6 are not clearly defined the phrases “hot-cured” and “cold-cured”.  Specifically, it is unclear from the specification and claims what foams are encompassed or excluded by either phrase.  
Claim 16 sets forth R1-9 with respect to formula (1a).  Claim 16 also sets forth R3-9 is selected from the group consisting of methyl, ethyl, isopropyl, aminoalkyl or hydrogen in formula (1a).  However, R3 and R4 are not present when X is oxygen, as is set forth in Claim 16.  Also, R5, R6, and R7 are present in the compound of formula (1a) as discussed the corresponding rejection of Claim 1 above.  Additionally, R8 and R9 have also been previously defined in Claim 16 as methyl and aminopropyl, respectively.  Thus, R8 and R9 cannot correspond to any of methyl, ethyl, isopropyl, aminoalkyl or hydrogen as subsequently set forth in the claim.  Consequently, for the purposes of examination, R1-9- with respect to formula (1a) will be interpreted to referring to groups R1, R2, R8, and R9.  The limitations with respect to R3-9- will be interpreted as not further limiting the claim, as the only groups they encompass (R8 and R9) have been previously defined more narrowly.  Similar interpretations have been made with respect to the R1-9 groups and R3-9 with respect to formula (1b) in Claim 16, as well in all instances in Claims 17 and 18.
There is a lack of antecedent basis for “The process set forth in the preamble of Claim 13.  For the purposes of examination, Claim 13 will be interpreted as setting forth “A” process.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 12 – 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 – 15 do not include all limitations of independent Claim 1.  Claims 12 and 15 are directed to a combination or mixture of compounds of formulas (1a) and (1b).  Claims 13 and 14 only refer to the compounds of formulas (1a) and (1b) set forth in Claim 1.  On the other hand, Claim 1 is directed to a shaped polyurethane foam article prepared in the presence of these compounds.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 8, 12, and 15 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0075817 to Burdeniuc et al.
Regarding Claims 1 and 16 – 18.  In Example 7, Burdeniuc et al. teaches a polyurethane foam pad [0082], i.e. a shaped polyurethane foam article.  The polyurethane foam is obtained by the reaction of commercially available polyols CARADOL® 28-30 and DALTOCEL® F442 with an MDI isocyanate (Table X).  The reaction occurs in the presence of N,N,N’-trimethyl-N’-3-aminopropyl-bis(aminoethyl)ether (DABCO® NE 300); N,N-bis-(dimethylaminopropyl)-N-(3-aminopropyl)-amine (“Amine-1”); and water as a blowing agent (Foam Sample Number 2 in Table X).  
N,N,N’-trimethyl-N’-3-aminopropyl-bis(aminoethyl)ether (DABCO® NE 300) corresponds to a compound of formula (1a) in which X corresponds to oxygen; Y corresponds to an NR8R9 group; R1 and R2 both correspond to methyl radicals; R8 corresponds to a methyl radical; R9 corresponds to a carbon radical having 3 carbon atoms and bearing an NH2 group (i.e. an aminopropyl group)-; m is 2; n is 2; and i is 1.  The NH2 group of the R9 group contains two Zerewitinoff-active hydrogen atoms which would be expected to react with isocyanate groups in the polyurethane matrix.  DABCO® NE300 is also expressly set forth as a suitable species of formula (1a) in the instant specification (see [0167] of the pre-grant publication of the instant application).
N,N-bis-(dimethylaminopropyl)-N-(3-aminopropyl)-amine (“Amine-1”) corresponds to a compound of formula (1b) in which X corresponds to nitrogen; Y corresponds to an NR8R9 group; R1 and R2 correspond to hydrogen; R8 and R9 correspond to methyl groups; m is 3; n is 3; and i is 2.  The hydrogen atoms of R1 and R2 form a NH2 group, which also contains two Zerewitinoff-active hydrogen atoms that would be expected to react with isocyanate groups in the polyurethane matrix.
Regarding Claim 2.  Burdeniuc et al. teaches the polyurethane foam article according to Claim 1 wherein the disclosed foams are flexible [0014].
Regarding Claims 3, 4, and 19.  Burdeniuc et al. teaches the flexible polyurethane foam article according to Claim 2 but is silent regarding the claimed properties.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a rebound resilience in accordance with DIN EN ISO 8307:2008-03 and/or density and/or porosity and/or a compressive strength in accordance with DIN EN ISO 3386-1:2015-10 in the claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claims 5 - 7.  Burdeniuc et al teaches the flexible polyurethane foam article according to Claim 2 but is silent regarding the claimed properties.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties – i.e. a hot-cured, cold-cured, or viscoelastic foam having one or more of the claimed property values in the claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 8.  Burdeniuc et al teaches the polyurethane foam article according to Claim 1 wherein the inventive foams are prepared in a mold with internal dimensions of 40.6 cm x 40.6 cm x 10.2 cm [0062].  The foam prepared in this mold would then be expected to also have these dimensions.
Regarding Claims 12 and 15.  As discussed in Claim 1, Burdeniuc et al. teaches a combination of compounds of formulas (1a) and (b) according to Claim 1, wherein a shaped polyurethane foam article is obtained by reaction of at least one polyol component and in at least one polyisocyanate component in the presence of the aforementioned compounds and at least one blowing agent.  
Burdeniuc et al. does not expressly teach the combination of compounds of formulas (1a) and (b) is for improving the dimensional recovery a shaped polyurethane foam article after compression thereof over a period of at least 20 hours.  However, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01)  As Burdeniuc et al. expressly teaches the claimed combination of compounds, this combination must necessarily have the claimed property of improving the dimensional recovery a shaped polyurethane foam article after compression thereof over a period of at least 20 hours.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075817 to Burdeniuc et al., as applied to Claim 1, and further in view of US 2008/0277360 to Ecker.
Regarding Claims 9 – 11, 13, and 14.  Burdeniuc et al teaches the polyurethane foam article according to Claim 1 but does not expressly teach compressing and/or vacuum packing the shaped polyurethane foam article or preparing the article in the form of a roll-up mattress.  However, Ecker teaches the concept of providing a flexible polyurethane foam material article as a mattress [0036].  The mattress may be rolled up and inserted into a bag.  The air is subsequently removed from the bag [0029] and thus the mattress will be in a vacuum packed state.  The volume of the mattress in the compressed state is approximately 20 to 25% of the volume of the mattress in the expanded state [0030].  As Ecker teaches the mattresses are packaged for sale, display, or transport [0028], periods in which the mattresses are stored for times in excess of 20 hours would be readily envisioned from the reference disclosure.  Burdeniuc et al. and Ecker are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams and applications thereof.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the flexible polyurethane foam in the form of a rollup mattress in a compressed and vacuum-packed state as taught by Ecker.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Ecker shows that flexible polyurethane foams are known in the art to be suitable for the production of roll-up mattresses.
With specific respect to Claim 14, Burdeniuc et al. does not expressly teach the combination of compounds of formulas (1a) and (b) is for improving the dimensional recovery of a shaped polyurethane foam article after compression thereof over a period of at least 20 hours.  However, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01)  As Burdeniuc et al. expressly teaches the claimed combination of compounds, this combination must necessarily have the claimed property of improving the dimensional recovery of a shaped polyurethane foam article after compression thereof over a period of at least 20 hours.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075817 to Burdeniuc et al., as applied to Claim 1.
Regarding Claim 20.  Burdeniuc et al teaches the polyurethane foam article according to Claim 1 wherein the inventive foams are prepared in a mold with internal dimensions of 40.6 cm x 40.6 cm x 10.2 cm [0062].  The foam prepared in this mold would also then be expected to have these dimensions.  While the Office recognizes the expected width and length of the article are outside the claimed ranges, the recitation of such dimensions does not appear to constitute a patentable distinction over prior art Burdeniuc et al.  See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,968,919 to Burdeniuc discloses DABCO® NE300 and DABCO® NE1080.  The former compound is set forth as a species of compound of Formula (1a) in the instant specification, while the latter is set forth a species of compound of Formula (1b).
US 2014/0309324 to Macken et al. discloses DABCO® NE300, as well as N,N-3-dimethylaminopropylamine (DMAPA).  DMAPA is a species encompassed by Formula (1b).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764